U>3^0'(Zjt7,
                                                      PAtei Hau / \\     /2oig




Re:           Cause No.: 114-1126^02
             Ex Parte Cleveland Wade Thompson

Dear Clerk:


It has       been brought to my attention that the above referenced Cause, has been
transmitted (many years ago in the past) to the Court, of Criminal Appeals
for a ruling. However. I have never been informed as*to if any ruling was
ever made, much less what said ruling, if any. was made.•

I would appreciate it very much if you could contact me and either inform
me as to the status of said Cause, or perhaps provide.me with a Docket Sheet*.

I thank you in advance for your prompt assistance in this matters I eagerly
sawait your reply.

Sincerely.




Cleveland Wade Thompson/
TDC# nS3^^9
Neal Unit. 9055 Spur 591
Amarillo. TX 79107-9696

CC:   File




                                                                       i4 2m

                                                               Ab**xwa,Gtelfc